ORDER
Irl B. Baris (Baris) appeals from the trial court’s judgment in favor of Ralph J. Layton, Loraine Layton, Richard Layton, Mary Fromme, Kathleen Hall, and Stephen Hall after a non-jury trial on Baris’s First Amended Petition to Set Aside Fraudulent Conveyances.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. The trial court’s judgment is supported by substantial evidence, is not against the *854weight of the evidence, and does not erroneously declare or apply the law. An extended opinion would have no precedential value. The parties have been furnished a memorandum for their information only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).